      Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 1 of 19 PageID #:88




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

KENNETH E. HARE,                                      )
                                                      )
               Plaintiff,                             )
                                                      )       Case No.: 1:19-cv-00692
vs.                                                   )
                                                      )       Judge John J. Tharp, Jr.
PROPUBLICA ILLINOIS, and                              )
PROPUBLICA,                                           )       Magistrate Judge
                                                      )       Sidney I. Schenkier
               Defendants.                            )

         DEFENDANT’S AMENDED ANSWER TO PLAINTIFF’S COMPLAINT

        Defendant, Pro Publica, Inc. (incorrectly sued as “ProPublica Illinois and ProPublica,” and

hereinafter, “ProPublica”), by and through its attorneys, Gordon Rees Scully Mansukhani, LLP,

submits the following as its Amended Answer to Plaintiff’s Complaint, to wit:


                               I.    NATURE OF THE CLAIM

         1.      Plaintiff, KENNETH E. HARE, seeks damages based upon Defendants’
deprivation of rights accorded to the Plaintiff under the laws of the United States and the State of
Illinois resulting from acts and/or omissions of the named Defendants that constitute the following
causes of actions: (a) racial discrimination (black); (b) color discrimination (dark-skinned); (c) age
discrimination (over 40) and (d) negligent infliction of emotional pain and suffering in violation
of the Civil Rights Act of 1866, as amended by the Civil Rights Act of 1991, 42 U.S. C. § 1981
(“Section 1981”) in violation of the Fourteenth Amendment Equal Protection Clause of the U.S.
Constitution; discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. §2000e et seq. (“Title VII”) and the Age Discrimination in Employment Act of 1967,
as amended, 29 U.S.C. §621-634 (“ADEA”).

        ANSWER:        Paragraph 1 is Plaintiff’s statement of his case, to which no response is
                       necessary. In the event an answer is deemed required, ProPublica
                       denies all statements of fact contained in Paragraph 1.


        2.    Plaintiff filed Charge #440-2018-01377 with the Chicago office of the EEOC on
February 6, 2018 (See Exhibit A, attached hereto) and received his Right to Sue on November 5,
2018. (See Exhibit B, attached hereto.) The filing deadline is February 3, 2019. This action is
timely filed.

                                                  1
    Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 2 of 19 PageID #:88




         ANSWER:       ProPublica lacks knowledge or information sufficient to form a belief
                       about the truth of the allegations contained in paragraph 2, and
                       therefore, neither admits nor denies the same, but demands strict proof
                       thereof.


                             II.    JURISDICTION AND VENUE

         3.    Jurisdiction is specifically conferred on this Court pursuant to 28 U.S.C. §1331 and.
§1343.

         ANSWER:       Paragraph 3 states only a legal conclusion, to which no response is
                       required.


      4.     Venue is proper in that the employment practices alleged to be unlawful were
committed within the Northern District of Illinois.

         ANSWER:       Paragraph 4 states only a legal conclusion, to which no response is
                       required.


         5.    This is an action for damages in excess of $15,000 exclusive of interest and costs.

         ANSWER:       ProPublica denies that Plaintiff is entitled to any amount, whatsoever.


                                        III.    PARTIES

       6.      Plaintiff, KENNETH E. HARE, is an African-American male over the age of
eighteen (18), a citizen of the State of Illinois, residing in Chicago at the time of the filing of this
Complaint and during the time the acts complained of herein occurred.

         ANSWER:       ProPublica lacks knowledge or information sufficient to form a belief
                       about the truth of the allegations contained in paragraph 6, and
                       therefore, neither admits nor denies the same, but demands strict proof
                       thereof.


         7.      Defendant, PROPUBLICA ILLINOIS, is an independent, nonprofit newsroom that
describes its organization on its website as “producing investigative journalism with moral force”.
It is the first regional publishing operation of PROPUBLICA and is headquartered in Chicago,
Illinois.




                                                   2
     Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 3 of 19 PageID #:88




       ANSWER:         ProPublica admits only that it is an independent newsroom
                       headquartered in New York, NY, and that it operates an office in
                       Chicago, IL, referred to as “ProPublica Illinois.”


8.     Defendant, PROPUBLICA, is a nonprofit news organization founded in 2007-2008 in New

       York City, New York and the parent corporation of ProPublica Illinois.

ANSWER:        ProPublica admits that it was founded in 2007 as an independent newsroom
               headquartered in New York, NY, and that it began publishing in 2008. In
               further answering, ProPublica currently operates an office in Chicago, IL,
               referred to as “ProPublica Illinois.” ProPublica Illinois is not a legal entity.


               IV.    FACTUAL ALLEGATIONS OF DISCRIMINATION
                           BY PLAINTIFF KENNETH E. HARE

       9.      On April 24, 2017 Plaintiff HARE, a 52-year-old, dark-complexioned, African-
American man and former reporter for two local Chicago area newspapers, met Mr. Michael
Grabell, a Defendant reporter, at the Lookingglass Theater in Chicago.

       ANSWER:         ProPublica, upon current knowledge and belief, admits only that
                       Plaintiff met Michael Grabell at the Lookingglass Theatre, in Chicago,
                       IL, on Sunday, April 23, 2017.

                       ProPublica lacks knowledge or information sufficient to form a belief
                       about the truth of the remaining allegations contained in in paragraph
                       9, and therefore, neither admits nor denies the same, but demands strict
                       proof thereof.


       10.    Plaintiff knew he had just missed a March 24, 2017 application deadline for a
Defendant reporter position and inquired of Mr. Grabell if there was still a hiring possibility. (See
Exhibit D.)

       ANSWER:         ProPublica lacks knowledge or information sufficient to form a belief
                       about the truth of the allegations contained in paragraph 10, and
                       therefore, neither admits nor denies the same, but demands strict proof
                       thereof.


       11.     Mr. Grabell encouraged Plaintiff to apply and accepted information from Plaintiff
to forward to Louise Kiernan, Defendant’s Illinois Editor-in-Chief.




                                                 3
    Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 4 of 19 PageID #:88




       ANSWER:        ProPublica, upon current knowledge and belief, admits only that
                      Plaintiff provided information to Michael Grabell, and that Grabell
                      forwarded that information to Louise Kiernan, ProPublica Illinois’
                      Editor-in-Chief.

                      ProPublica lacks knowledge or information sufficient to form a belief
                      about the truth of the remaining allegations contained in paragraph 11,
                      and therefore, neither admits nor denies the same, but demands strict
                      proof thereof.


       12.    On April 25, 2017 Plaintiff also forwarded a work sample and Letter of Introduction
to Ms. Kiernan himself expecting it complied with the published reporter position requirements.
(See Exhibit C.)

       ANSWER:        ProPublica admits only that Plaintiff forwarded correspondence to
                      Louise Kiernan on April 25, 2017.

                      ProPublica lacks knowledge or information sufficient to form a belief
                      about the truth of the remaining allegations contained in paragraph 12,
                      and therefore, neither admits nor denies the same, but demands strict
                      proof thereof.


       13.     Plaintiff received an email response from Ms. Kiernan on April 26, 2017 informing
him that they were still going through the hiring process and were willing to add him to the mix.

       ANSWER:        ProPublica admits the allegations contained in paragraph 13.


       14.     On May 3, 2017 Plaintiff met Ms. Kiernan in person at the Lookingglass Theater
while attending a play inspired by a Defendant exposé about minority exploitation in the temp
services industry.

       ANSWER:        ProPublica lacks knowledge or information sufficient to form a belief
                      about the truth of the allegations contained in paragraph 14, and
                      therefore, neither admits nor denies the same, but demands strict proof
                      thereof.


        15.    After a post-discussion of the play, Plaintiff introduced himself to Ms. Kiernan as
the reporter who forwarded the Letter of Introduction and work sample to her.

       ANSWER:        ProPublica lacks knowledge or information sufficient to form a belief
                      about the truth of the allegations contained in paragraph 15, and



                                                4
    Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 5 of 19 PageID #:88




                      therefore, neither admits nor denies the same, but demands strict proof
                      thereof.


       16.    Plaintiff indicates that her handshake was cold and her body language was aloof.
He perceived her to recoil after shaking his hand.

       ANSWER:        ProPublica lacks knowledge or information sufficient to form a belief
                      about the truth of the allegations contained in paragraph 16, and
                      therefore, neither admits nor denies the same, but demands strict proof
                      thereof.


      17.     Ms. Kiernan indicated that she had not yet gone over all of the employment
submissions and she was very busy as the only person hired by the New York office to oversee the
Chicago operations.

       ANSWER:        ProPublica lacks knowledge or information sufficient to form a belief
                      about the truth of the allegations contained in paragraph 17, and
                      therefore, neither admits nor denies the same, but demands strict proof
                      thereof.


        18.    Plaintiff observed her struggling to put on her coat while she also held something
in her hand and he offered to help. She answered “no” and turned to walk away from the Plaintiff.

       ANSWER:        ProPublica lacks knowledge or information sufficient to form a belief
                      about the truth of the allegations contained in paragraph 18, and
                      therefore, neither admits nor denies the same, but demands strict proof
                      thereof.


       19.    A friend, Kai El Zabar, Editor-in-Chief of Chicago News Weekly, who also
subsequently provided a reference for the Plaintiff to Defendant, asked Plaintiff how the
introduction went, to which Plaintiff responded “not well”.

       ANSWER:        ProPublica lacks knowledge or information sufficient to form a belief
                      about the truth of the allegations contained in paragraph 19, and
                      therefore, neither admits nor denies the same, but demands strict proof
                      thereof.


       20.    Ms. Zabar said she agreed it didn’t go well based on her observations from across
the room.




                                               5
    Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 6 of 19 PageID #:88




       ANSWER:         ProPublica lacks knowledge or information sufficient to form a belief
                       about the truth of the allegations contained in paragraph 20, and
                       therefore, neither admits nor denies the same, but demands strict proof
                       thereof.


       21.     On May 19, 2017 Defendants again posted a solicitation for reporters. (See Exhibit
D attached.)

       ANSWER:         ProPublica admits that, on May 19, 2017, it posted an advertisement
                       for open investigative reporter positions. In further answering,
                       ProPublica states that this May 19, 2017 advertisement was not for
                       investigative reporter positions with ProPublica Illinois.


        22.     There was no reference to education or years of experience as a reporter and had
the same language as the prior February 21, 2017 reporter posting. Only four characteristics for a
qualified candidate were listed with the focus on qualities such as aggressive reporting, ability to
tell important, powerfully told stories, excitement about journalism and enjoyment of work with
others.

       ANSWER:         ProPublica denies that the May 19, 2017 advertisement “had the same
                       language” as the February 21, 2017 advertisement, and further, denies
                       that the May 19, 2017 advertisement lists “only four characteristics for
                       a qualified candidate.”

                       In further answering, and as noted above, the May 19, 2017
                       advertisement was not for investigative reporter positions with
                       ProPublica Illinois.


       23.     Plaintiff believed he could easily demonstrate that he met these four stated
prerequisites.

       ANSWER:         ProPublica lacks knowledge or information sufficient to form a belief
                       about the truth of the allegations contained in paragraph 23, and
                       therefore, neither admits nor denies the same, but demands strict proof
                       thereof.


        24.    On June 3, 2017 Plaintiff formally submitted his application materials, including
his resume, writing samples and other requested information.

       ANSWER:         ProPublica admits only that, on June 4, 2017, Plaintiff submitted
                       application materials via the Screendoor computer program, in



                                                 6
    Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 7 of 19 PageID #:88




                      response to the May 19, 2017 advertisement, which was not for
                      investigative reporter positions with ProPublica Illinois.

                      In further answering, the materials submitted by Plaintiff via the
                      Screendoor computer program on June 4, 2017 included a resume. The
                      resume confirmed that Plaintiff had approximately two (2) years of
                      journalism experience, and no formal journalism education.


       25.     He received a confirmation of Defendant’s receipt indicating that Defendants
would “be in touch soon”. (See Exhibit E.)

       ANSWER:        ProPublica denies the allegations contained in paragraph 25, to the
                      extent that they are meant to imply that ProPublica personnel
                      guaranteed further correspondence with Plaintiff.

                      In further answering, ProPublica states that Plaintiff received an
                      automated message, generated by the Screendoor computer program
                      utilized by ProPublica to assist in the management of applicant
                      materials.


        26.     Defendants made no further contact with Plaintiff beyond the acknowledgement of
receipt of his employment application.

       ANSWER:        ProPublica denies the allegations contained in paragraph 26, to the
                      extent that the automated message generated by the Screendoor
                      computer program is considered contact between ProPublica
                      personnel and Plaintiff.

                      In further answering, ProPublica admits that no ProPublica personnel
                      had contact with Plaintiff following his email correspondence with
                      Louise Kiernan on April 26, 2017.


       27.    On July 7, 2017 Ms. Kiernan posted a picture of newly hired reporters on her
Twitter account. (See Exhibit F attached.)

       ANSWER:        ProPublica admits the allegations contained in paragraph 27.


        28.    There are no African-American reporters in the photo as one would expect in a city
the size of Chicago and in a newsroom allegedly dedicated to addressing a variety of diversity
issues.




                                               7
    Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 8 of 19 PageID #:88




       ANSWER:         ProPublica states that the photograph speaks for itself and, in further
                       answering, states that its genuine dedication to workplace diversity is
                       exemplified by the composition of its staff, and the content generated
                       by its reporters.


        29.    Defendants have an African-American Fellow, who serves for one year, but was
neither pictured nor mentioned by name in the Twitter photo.

       ANSWER:         ProPublica states that, from 2017 to 2018, it employed an African-
                       American reporting fellow at ProPublica Illinois. The photograph
                       referenced in paragraphs 28 and 29 was taken before the beginning of
                       the fellow’s employment.

                       In further answering, ProPublica currently employs an African-
                       American reporting fellow based at ProPublica Illinois.


        30.     The photo generally reflects a young, female, white or light-complexioned group
of employees being the opposite in all respects to Plaintiff’s characteristics and inconsistent with
the diversity goals that Defendants claim to espouse.

       ANSWER:         ProPublica denies the allegations contained in paragraph 30.


                                     COUNT I
                         RACE DISCRIMINATION IN VIOLATION
                           OF TITLE VII AND SECTION 1981

        31.     Plaintiff adopts by reference and incorporates paragraphs 9 through 30 as if fully
set forth herein.

       ANSWER:         ProPublica incorporates by reference and re-states its answers to
                       paragraphs 9 through 30 as and for its answer to paragraph 31, as
                       though fully set forth herein.


       32.     That as an employer within the meaning of Title VII and Section 1981, the
Defendants owed at all times a duty to Plaintiff not to discriminate against him with respect to
equal access to employment or other conditions or privileges of employment due to his race.

       ANSWER:         ProPublica admits all duties properly imposed by law, but denies any
                       breach thereof, and further, denies that paragraph 32 accurately
                       states said duties.




                                                 8
    Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 9 of 19 PageID #:88




       33.            Plaintiff is an older African-American male and is a member of protected
                      classes entitled to that protection afforded by Title VII and Section 1981.

       ANSWER:        ProPublica lacks knowledge or information sufficient to form a belief
                      about the truth of the allegations contained in paragraph 33, and
                      therefore, neither admits nor denies the same, but demands strict proof
                      thereof.


       34.            That the race of the Plaintiff was not a term, requirement or condition or
                      employment with Defendants, and Plaintiff’s race was not anticipated in
                      any way to adversely affect his expected job performance.

       ANSWER:        ProPublica admits the allegations contained in paragraph 34.


                                    COUNT II
                       COLOR DISCRIMINATION IN VIOLATION
                          OF TITLE VII AND SECTION 1981

        35.     Plaintiff adopts by reference and incorporates paragraphs 9 through 30 as if fully
set forth herein.

       ANSWER:        ProPublica incorporates by reference and re-states its answers to
                      paragraphs 9 through 30 as and for its answer to paragraph 35, as
                      though fully set forth herein.


       36.     That as an employer within the meaning of Title VII and Section 1981, the
Defendants owed at all times a duty to Plaintiff not to discriminate against him with respect to
equal access to employment or other conditions or privileges of employment due to his skin color.

       ANSWER:        ProPublica admits all duties properly imposed by law, but denies any
                      breach thereof, and further, denies that paragraph 36 accurately
                      states said duties.


        37.     Plaintiff is a dark-skinned African-American male and is a member of protected
classes entitled to that protection afforded by Title VII and Section 1981.

       ANSWER:        ProPublica lacks knowledge or information sufficient to form a belief
                      about the truth of the allegations contained in paragraph 37, and
                      therefore, neither admits nor denies the same, but demands strict proof
                      thereof.




                                                9
    Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 10 of 19 PageID #:88




       38.     That the skin color of the Plaintiff was not a term, requirement or condition of
employment with Defendants, and Plaintiff’s skin color was not anticipated in any way to
adversely affect his expected job performance.

       ANSWER:        ProPublica admits the allegations contained in paragraph 38.


                                  COUNT III
                   AGE DISCRIMINATION IN VIOLATION OF ADEA

        39.     Plaintiff adopts by reference and incorporates paragraphs 9 through 30 as if fully
set forth herein.

       ANSWER:        ProPublica incorporates by reference and re-states its answers to
                      paragraphs 9 through 30 as and for its answer to paragraph 39, as
                      though fully set forth herein.


        40.     That as an employer within the meaning of ADEA, the Defendants owed at all times
a duty to Plaintiff not to discriminate against him with respect to an offer of employment or other
conditions or privileges of employment due to his age in the absence of a bona fide occupational
qualification.

       ANSWER:        ProPublica admits all duties properly imposed by law, but denies any
                      breach thereof, and further, denies that paragraph 40 accurately states
                      said duties.


        41.      Plaintiff is a 52-year-old African-American man and is a member of a protected
class entitled to that protection afforded by the ADEA.

       ANSWER:        ProPublica lacks knowledge or information sufficient to form a belief
                      about the truth of the allegations contained in paragraph 41, and
                      therefore, neither admits nor denies the same, but demands strict proof
                      thereof.


       42.    That the age of the Plaintiff was not a term, requirement or condition of
employment with Defendants, and Plaintiff’s age did not in any way affect his ability to meet
expected job performance.

       ANSWER:         ProPublica admits the allegations contained in paragraph 42.




                                                10
    Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 11 of 19 PageID #:88




                               COUNT IV
         NEGLIGENT INFLICTION OF EMOTIONAL PAIN AND SUFFERING

        43.     Plaintiff adopts by reference and incorporates paragraphs 9 through 30 as if fully
set forth herein.

       ANSWER:         ProPublica incorporates by reference and re-states its answers to
                       paragraphs 9 through 30 as and for its answer to paragraph 43, as
                       though fully set forth herein.


        44.      That the actions of the Defendants in discriminating against Plaintiff in their hiring
process on the basis of his race, color and age have caused substantial emotional pain and suffering
to the Plaintiff.

       ANSWER:         ProPublica denies the allegations contained in paragraph 44.


                                     PRAYER FOR RELIEF

        45.     42 U.S.C. Section 1981 provides, in relevant part, that “all persons ..... shall have
the same right..... to make and enforce contracts..... as is enjoyed by white citizens...” The
Defendants here, acting within the scope of their positions, have intentionally used their
managerial positions in this private institution to act in an illegally discriminatory manner resulting
in the violation of the federal, constitutional and statutorily protected rights of the Plaintiff. This
can only happen in the presence of a culture and leadership that supports or even endorses this
behavior, despite its stated policies and values to the contrary.

       ANSWER:         ProPublica denies the allegations contained in paragraph 45.


        46.    Plaintiff believes, and based thereon alleges that the conduct of Defendants
described above was done with intent; with a conscious disregard of his rights; and with the intent,
design and purpose of injuring him. As such Plaintiff believes that Defendants authorized,
condoned and/or ratified the conduct complained of by him. By reason thereof, the Plaintiff is
entitled to damages from Defendants in a sum according to proof at trial.

       ANSWER:         ProPublica denies the allegations contained in paragraph 46.


      47.      As a direct and proximate result of Defendants’ willful, knowing and intentional
conduct, the Plaintiff has suffered and will continue to suffer pain and suffering, mental anguish
and emotional distress.

       ANSWER:         ProPublica denies the allegations contained in paragraph 47.



                                                  11
    Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 12 of 19 PageID #:88




        48.     As further direct and proximate result of the Defendants’ violations as heretofore
described, the Plaintiff has been compelled to retain the services of counsel in an effort to enforce
federal laws prohibiting such conduct, and hence forced to incur legal fees and costs, the full nature
and extent of -which are presently unknown to Plaintiff. As a result, the Plaintiff requests that
attorney’s fees be awarded pursuant to the above stated statutes.

        ANSWER:         ProPublica denies the allegations contained in paragraph 48.


        WHEREFORE, Defendant, Pro Publica, Inc. (incorrectly sued as “ProPublica Illinois and

ProPublica”), denies that Plaintiff is entitled to judgment in any amount, whatsoever, and prays

that this Court Dismiss Plaintiff’s Complaint at Law, with prejudice, and costs assessed against

the Plaintiff.

                   DEFENDANT’S AMENDED AFFIRMATIVE DEFENSES

        Defendant, Pro Publica, Inc. (incorrectly sued as “ProPublica Illinois and ProPublica”, and

hereinafter, “ProPublica”), by and through its attorneys, Gordon Rees Scully Mansukhani, LLP,

submits the following Amended Affirmative Defenses, to wit:



                                FIRST AFFIRMATIVE DEFENSE

        1.       Plaintiff has filed a Complaint at Law alleging that ProPublica’s decision not to hire

him as an investigative reporter constituted unlawful racial, skin color, and age discrimination, in

violation of his civil rights and various federal statutes. The alleged violation of Plaintiff’s civil

rights, and various federal statues, are the bases for Counts I through III of the Complaint.

        2.       Plaintiff also alleges that ProPublica’s decision not to hire him as an investigative

reporter is the basis for a separate claim for “negligent infliction of emotional pain and suffering,”

plead as Count IV.

        3.       By and through the above Answer, ProPublica has denied the material allegations



                                                  12
    Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 13 of 19 PageID #:88




of the Complaint at Law.

        4.     Founded in 2007, ProPublica is an independent, non-profit newsroom,

headquartered in New York, NY, specializing in investigative journalism.

        5.     Since its inception, ProPublica and members of its staff have received several

honors, including five Pulitzer Prizes, five Peabody Awards, two Emmy Awards, seven George

Polk Awards, and four Online Journalism Awards for General Excellence.

        6.     In 2017, ProPublica established a regional office in Chicago, Illinois, referred to as

ProPublica Illinois.

        7.     On February 21, 2017, ProPublica posted an advertisement for open investigative

reporter positions at ProPublica Illinois.

        8.     The February 21, 2017 advertisement noted an application deadline of March 24,

2017.

        9.     The advertisement attracted over two hundred (200) applicants.

        10.    On April 25, 2017, in response to the February 21, 2017 advertisement, Plaintiff

submitted a type-written letter and writing samples to ProPublica personnel, via personal email.

He did not provide a resume at this time.

        11.    On May 10, 2017, an unsolicited letter of reference was provided to ProPublica

personnel, via personal email, on Plaintiff’s behalf.

        12.    The letter of reference stated, among other things, that Plaintiff is “not a master

writer.”

        13.    Subsequently, on May 19, 2017, ProPublica posted an advertisement for

investigative reporter positions, separate from the February 21, 2017 advertisement. This

advertisement was not for investigative reporter positions with ProPublica Illinois.



                                                 13
    Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 14 of 19 PageID #:88




       14.     The May 19, 2017 advertisement noted an application deadline of June 4, 2017.

       15.     On June 4, 2017, in response to the May 19, 2017 advertisement, Plaintiff submitted

documents to ProPublica via Screendoor, a computer program utilized by ProPublica to manage

applicant materials.

       16.     The applicant materials submitted to ProPublica via Screendoor on June 4, 2017

included a resume.

       17.     Plaintiff’s resume confirmed that, at the time of his application, he had

approximately two (2) years of journalism experience, and no formal journalism education.

       18.     After considering approximately two hundred thirty-six (236) applicants,

ProPublica hired five (5) investigative reporters to join ProPublica Illinois.

       19.     The five (5) investigative reporters hired by ProPublica to join ProPublica Illinois

had an average of fifteen (15) years of journalism experience, ranging from seven (7) to twenty-

two (22) years.

       20.     Each of the five (5) investigative reporters hired by ProPublica to join ProPublica

Illinois had undergone formal journalism education.

       21.     Plaintiff, respectfully, did not possess the qualifications that many other applicants

– including those eventually hired by ProPublica – possessed.

       22.     ProPublica’s decision not to hire Plaintiff as an investigative reporter was based

solely upon the extent of his journalism experience; the nature of his formal education; the quality

of his writing samples; and the contents of his letter of recommendation; in comparison to other

applicants.

       23.     A desire to hire the more experienced or better-qualified applicant is a non-

discriminatory, legitimate, and common reason on which to base a hiring decision. See, e.g.,



                                                 14
    Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 15 of 19 PageID #:88




Gorence v. Eagle Food Ctrs., Inc., 242 F.3d 759, 766 (7th Cir. 2001); Mills v. Health Care Serv.

Corp., 171 F.3d 450, 458-59 (7th Cir. 1999).

        24.      As ProPublica’s decision not to hire Plaintiff as an investigative reporter was a

legitimate business decision, with no discriminatory motive, ProPublica is entitled to judgment in

its favor.

        WHEREFORE, Defendant, Pro Publica, Inc. (incorrectly sued as “ProPublica Illinois and

ProPublica”), denies that Plaintiff is entitled to judgment in any amount, whatsoever, and prays

that this Court Dismiss Plaintiff’s Complaint at Law, with prejudice, and costs assessed against

the Plaintiff.



                              SECOND AFFIRMATIVE DEFENSE

        1-3.     ProPublica re-alleges paragraphs 1 through 3 of its First Affirmative Defense as

paragraphs 1 through 3 of its Second Affirmative Defense, as though fully set forth herein.

        4.       Count IV asserts a state law claim, yet references the same alleged conduct that

forms the bases for Counts I through III.

        5.       As such, Count IV is “inextricably linked” to the alleged civil rights violations, and

is preempted by the Illinois Human Rights Act, codified at 775 ILCS 5/2-102 (“IHRA”). See

Tucker v. Cassiday, Schade & Gloor, 2000 U.S. Dist. LEXIS 9864, *15 (N.D. Ill. 2000).

        6.       Plaintiff has not complied with IHRA procedures that could theoretically permit

this Court’s exercise of subject matter jurisdiction over Count IV. See Golden v. World Security

Bureau, Inc., 884 F. Supp. 2d 675, 696 (N.D. Ill. 2012).

        WHEREFORE, Defendant, Pro Publica, Inc. (incorrectly sued as “ProPublica Illinois and

ProPublica”), denies that Plaintiff is entitled to judgment in any amount, whatsoever, and prays



                                                  15
    Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 16 of 19 PageID #:88




that this Court Dismiss Plaintiff’s Complaint at Law, with prejudice, and costs assessed against

the Plaintiff.



                               THIRD AFFIRMATIVE DEFENSE

        1-3.     ProPublica re-alleges paragraphs 1 through 3 of its First Affirmative Defense as

paragraphs 1 through 3 of its Third Affirmative Defense, as though fully set forth herein.

        4.       Count IV asserts a state-law claim, commonly titled “negligent infliction of

emotional distress,” which requires Plaintiff to prove that ProPublica owed the requisite duty of

care to the Plaintiff.

        5.       ProPublica did not have a relationship with the Plaintiff such that the requisite duty

may be imposed upon ProPublica.

        WHEREFORE, Defendant, Pro Publica, Inc. (incorrectly sued as “ProPublica Illinois and

ProPublica”), denies that Plaintiff is entitled to judgment in any amount, whatsoever, and prays

that this Court Dismiss Plaintiff’s Complaint at Law, with prejudice, and costs assessed against

the Plaintiff.



                              FOURTH AFFIRMATIVE DEFENSE

        1-3.     ProPublica re-alleges paragraphs 1 through 3 of its First Affirmative Defense as

paragraphs 1 through 3 of its Fourth Affirmative Defense, as though fully set forth herein.

        4.       Count IV asserts a state-law claim, commonly titled “negligent infliction of

emotional distress,” which requires Plaintiff to satisfy the “impact rule” applicable to such claims

in Illinois.

        5.       Plaintiff has not suffered the contemporaneous physical injury required to satisfy



                                                  16
    Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 17 of 19 PageID #:88




the impact rule.

        WHEREFORE, Defendant, Pro Publica, Inc. (incorrectly sued as “ProPublica Illinois and

ProPublica”), denies that Plaintiff is entitled to judgment in any amount, whatsoever, and prays

that this Court Dismiss Plaintiff’s Complaint at Law, with prejudice, and costs assessed against

the Plaintiff.



                               FIFTH AFFIRMATIVE DEFENSE

        1.       Plaintiff’s alleged injuries, losses, or damages, if sufficiently proven, were

aggravated by Plaintiff’s failure to use reasonable diligence to mitigate them. See, e.g. Thomas v.

Exxon Mobil Corp., No. 07-C-7131, 2009 U.S. Dist. LEXIS 11109, *11 (N.D. Ill. February 11,

2009) (“[W]here discovery has barely begun, the failure to mitigate defense is sufficiently pled

without additional facts.”).

        WHEREFORE, Defendant, Pro Publica, Inc. (incorrectly sued as “ProPublica Illinois and

ProPublica”), denies that Plaintiff is entitled to judgment in any amount, whatsoever, and prays

that this Court Dismiss Plaintiff’s Complaint at Law, with prejudice, and costs assessed against

the Plaintiff.



                                         JURY DEMAND

        Defendant, Pro Publica, Inc., demands trial by jury on all triable issues.




                                                 17
   Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 18 of 19 PageID #:88




Dated: April 30, 2019                Respectfully submitted,

                                     GORDON REES SCULLY MANSUKHANI, LLP


                                     By:    /s/ Jonathan B. Blakley      ____
                                            One of the Attorneys for Defendant
                                            Pro Publica, Inc.

Jonathan B. Blakley (#6308603)
GORDON REES SCULLY MANSUKHANI, LLP
One North Franklin
Suite 800
Chicago, Illinois 60606
(312) 619-4915
jblakley@grsm.com




                                       18
    Case: 1:19-cv-00692 Document #: 17 Filed: 04/30/19 Page 19 of 19 PageID #:88




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of April, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be served on all parties of record by operation of the

Court’s CM/ECF electronic filing system.


                                     Attorney(s) for Plaintiff
                                           Jill M. Willis
                                    jillwillis.law@gmail.com
                                  LAW OFFICE OF JILL M. WILLIS
                                        3628 S. King Drive
                                     Chicago, Illinois 60653



                                               Respectfully submitted,

                                               GORDON REES SCULLY MANSUKHANI, LLP


                                               By:     /s/ Jonathan B. Blakley      ____
                                                       One of the Attorneys for Defendant
                                                       Pro Publica, Inc.
Jonathan B. Blakley (#6308603)
GORDON REES SCULLY MANSUKHANI, LLP
One North Franklin
Suite 800
Chicago, Illinois 60606
(312) 619-4915
jblakley@grsm.com




                                                 19
